Title: To Alexander Hamilton from George Washington, 19 June 1799
From: Washington, George
To: Hamilton, Alexander


Dear Sir,
Mount Vernon, June 19th: 1799

Your favour of the 7th instant, with its inclosures, has been duly received.
I am very glad to learn that the recruiting business, so far as it has been put in operation, succeeds agreeably to your wishes. It has commenced in Virginia, and I am informed that, in this vicinity (and I have no intelligence from the more distant parts of the State) its progress is very flattering. A supply of Cloathing would, however, promote this service even hereabouts; and unless it be furnished soon I am apprehensive it will languish, if not stop entirely.
I understand, by a letter which I received a few days since from General Pinckney, that the selection of Officers from No. & So. Carolina and Georgia, has been transmitted to the War Office. I hope, on every account, there will be no delay in completing this arrangement.
The disposition you have made of the Artillery Regiments is, I have no doubt, just and proper, and calculated to promote the good of the Service.
I thank you for the information from Mr. King. I have long believed that France owes the facility of her Conquests more to the Jealousy and want of cordial cooperation among the powers of Europe, whose interest it is to check her desolating Ravages, than to any exertions of her own, great as they may have been. It appears from every account (altho’ there is none so full and distinct as I could wish) that her Armies have not only been checked; but obliged to retreat. And her internal affairs do not seem to be in the best situation. Should these advantages be properly improved, I think the happiest effects may result from them.
With very sincere regard   I am, Dear Sir,   Your affecte & Obedt. Servt
Go: Washington
General Hamilton.
